O’Connell, J.
dissenting. I disagree in several respects with the majority’s decision on the second issue.
I
The majority misconstrues the Workers’ Compensation Act as requiring an employer to pay an employee’s medical expenses when, in fact, the act only requires that the employer furnish medical and surgical care. General Statutes § 31-294 provides in pertinent part that “[t]he employer, as soon as he has knowledge of any . . . injury, shall provide a competent physician or surgeon to attend the injured employee and, in addition, shall furnish such medical and surgical aid or hospital or nursing service, including medical rehabilitation services, as such physician or surgeon deems reasonable or necessary.” (Emphasis added.) The plaintiff, therefore, has a statutory right to such surgical care for his injuries. He does not have a statutory right to be “reimbursed” for bills that he never paid nor will ever be required to pay.
The majority appears to accept the plaintiff’s argument that he is entitled to double recovery under the collateral source rule of tort law. The rule provides that in personal injury cases, where an injured person sues a tortfeasor, his damages may not be reduced because his own insurance carrier has paid his medical expenses. Roth v. Chatlos, 97 Conn. 282, 288, 116 A. 332 (1922). The rationale behind this rule is that a tortfeasor should not benefit by having the damages he must pay reduced by the plaintiff’s prudence in carrying insurance. Gorham v. Farmington Motor Ins., Inc., 159 Conn. 576, 579-80, 271 A.2d 94 (1970); Todd v. Malafronte, 3 Conn. App. 16, 23, 484 A.2d 468 (1984).
Importing the collateral source rule into workers’ compensation law runs counter to the theory underly*550ing workers’ compensation. The rules of tort law and those of workers’ compensation law are not interchangeable. “ ‘Workers’] compensation legislation established almost a complete substitute for the common law of torts, as it affected the liability of industrial employers to their employees. . . .’ 1 Harper & James, Torts (1956), pp. xlii-xliii.” Mingachos v. CBS, Inc., 196 Conn. 91, 98 n.10, 491 A.2d 368 (1985). The Workers’ Compensation Act compromises an employee’s right to a tort action for work related injuries in exchange for relatively quick and certain compensation. “Almost every major error that can be observed in the development of compensation law, whether judicial or legislative, can be traced to the importation of tort ideas . . . .” 1 A. Larson, Workmen’s Compensation Law (1990), § 1.20, pp. 2-3. Furthermore, it is ironic that the majority now brings into workers’ compensation law a doctrine that has been largely abandoned in Connecticut tort law by means of legislation popularly referred to as Tort Reform I and Tort Reform II. General Statutes §§ 52-225a, 52-225b, 52-225c.
II
The majority also misinterprets the purpose of General Statutes § 38-174n. This statute grants to any provider of medical benefits or services a lien on benefits paid under the workers’ compensation act; it does not affect the relationship between the employer and employee. Whether the health insurance carrier here has taken the necessary steps to protect its interest is not before us, and, accordingly, § 38-174n is irrelevant to this case.
Ill
While the majority is correct in saying that General Statutes § 31-299a “precludes the employer from inter*551posing the health insurance carrier’s payments as a defense against its own liability for those expenses,” it fails to recognize that the defendants have not presented such an argument. Instead, the defendants have acknowledged their liability for the full $175,521.43 but contend that the money is owed to the plaintiff’s health insurer under § 38-174n and not to the plaintiff.
IV
The majority improperly relies on Skitromo v. Meriden Yellow Cab Co., 204 Conn. 485, 490, 528 A.2d 826 (1987), and Love v. J. P. Stevens & Co., 21 Conn. App. 9, 570 A.2d 1136 (1990). Both cases are concerned with actions against third party tortfeasors and are irrelevant to the present case.
V
In conclusion, although I recognize the firmly established principle that workers’ compensation issues are to be liberally construed in favor of the employee; English v. Manchester, 175 Conn. 392, 397-98, 399 A.2d 1266 (1978); I do not find that this policy has given rise to a judicial trend favoring double recovery by the employee. Indeed, the trend seems to be in the opposite direction. See, e.g., McGowan v. General Dynamics Corporation/Electric Boat Division, 15 Conn. App. 615, 546 A.2d 893 (1988). In McGowan, the claimant was denied recovery under the Workers’ Compensation Act when he had already been compensated for the same injuries under the Federal Long Shoremen’s and Harbor Workers’ Compensation Act. Id., 619; see also Sun Ship, Inc. v. Pennsylvania, 447 U.S. 715, 725 n.8, 100 S. Ct. 2432, 65 L. Ed. 2d 458 (1980).
I would hold that a claimant is entitled to reimbursement for medical expenses only if he has actually paid them, or if a third party has paid them and the claim*552ant is under a legal obligation to repay the third party. In the present case, I would allow reimbursement to the plaintiff only for those expenses incurred after his employer terminated his health insurance coverage.
Accordingly, I respectfully dissent.